Opinion of the Court
ROBERT E. Quinn, Chief Judge:
A board of review affirmed the accused’s conviction for wrongful appropriation of money from the mess fund of which he was the noncommissioned officer in charge. We granted review.
Attacking the validity of the findings of guilty, the accused contends he was prejudiced by purportedly erroneous instructions to the court-martial regarding the voluntariness of his pretrial statement which was admitted into evidence. See United States v Jones, 7 USCMA 623, 23 CMR 87. The contention raises the question whether the evidence, in fact, presents an issue of voluntariness for the court-martial’s consideration. United States v Dicario, 8 USCMA 353, 24 CMR 163. The board of review below concluded that no such issue was raised. We reach the same conclusion.
The accused admitted he had been advised of his rights under Article 31, Uniform Code of Military Justice, 10 USC § 831. He also admitted he knew why he was being questioned. However, he contended he made the statement because he knew how agents of the Office of Naval Intelligence operated, and he “figured that they would have been down there hounding my wife, asking her all kinds of questions and keeping her in a nervous condition besides calling me up every other day and hounding me about the questions.” Other testimony shows that two days before the accused made his statement, he had been questioned by agents of the Criminal Investigations Division. On returning home from work that day, he found his wife “nervous” and “upset” because agents had been there. They had informed her the accused had been arrested and was in “a lot of trouble.” Also they had questioned her for about 30 to 45 minutes regarding any previous “trouble” the accused might have had; whether he had lipstick on his shirt or handkerchief; and whether he bought things for her, such as a TV set. The accused further acknowledged that his wife did not say the agents had threatened to come back and question her; neither did he recall whether they had threatened to “hound” him. In fact, the agents had not questioned him or his wife again. Two days after the original questioning, the accused made the statement which was admitted into evidence.
Certain circumstances may be more vivid and compelling to one person than to another. Consequently, the effect of a particular act or statement by a law enforcement agent upon an accused under investigation depends upon many *682factors such as the age, intelligence, education, societal experience and background of the accused. What may not make any impression whatever upon a person wise in the ways of law enforcement may loom large in the eyes of a timid, immature, and suggestible youth. Cf. Stein v New York, 346 US 156, 183, 97 L ed 1522, 73 S Ct 1077 (1952). Whatever the circumstance, however, it must rest on fact, not imagination.
Here, the accused claimed he made the statement because he feared he and his wife would be “hounded” by the Criminal Investigations Division agents. However, he admitted his wife had been questioned only once and then for no more than 30 to 45 minutes. He himself had also been questioned only once. Neither of them were questioned for two days before the accused gave his statement. There is not even a suspicion of “hounding” in the evidence. In our opinion, therefore, there is no issue of voluntariness, and, consequently, no prejudice by reason of the law officer’s erroneous instruction on the subject. United States v Spivey, 8 USCMA 712, 25 CMR 216.
The Manual for Courts-Martial, United States, 1951, provides that unless otherwise prescribed in Department regulations a court-martial sentence which as approved by the convening authority includes a punitive discharge or confinement with or without hard labor “immediately . . , reduce [s]” the accused to the lowest enlisted pay grade. Ibid, paragraph 126e, as amended by Executive Order 10562, 21 PR 235, January 10, 1956. Under this provision reduction in rank is automatic. United States v Flood, 2 USCMA 114, 6 CMR 114; United States v Smith, 2 USCMA 119, 6 CMR 119.1 Traditionally, however, the Navy Department has followed a less rigorous course.
Before promulgation of the present Manual for Courts-Martial, a Navy court-martial could reduce an enlisted accused to an intermediate rating instead of to the lowest rating. Also, reduction to the lowest enlisted grade was required only if the sentence included confinement at hard labor for more than three months. Naval Courts and Boards, § 453, page 232, § 622, Note 21, page 300 (1937). When the 1951 Manual came into effect the Navy immediately availed itself of the privilege of mitigating the severity of the Manual provision. It provided that “automatic reductions to the lowest enlisted pay grade under Par. 126e MCM will not be effected in the naval service.” 1951 Naval Supplement to Manual for Courts-Martial, United States, 1951, section 0122, page 22, change 3. Speaking of this provision in United States v Castner, 3 USCMA 466, 468, 13 CMR 22, we said: “the naval regulation is not couched in terms of a positive command. On the contrary it amounts to no more than a policy declaration.” As a result, we held that the court-martial illegally increased the sentence imposed upon the accused when, after announcement in open court of a sentence which did not include reduction in rating, it redeliberated and added reduction in rating to its original sentence. In pertinent part the regulation set out in the 1955 Naval Supplement is identical to the one we considered in the Castner case. See also Marine Corps Manual, Volume I, paragraph 9451. Since the regulation merely announces a policy, the statement of the policy cannot be injected into the case to influence the decision of the court-martial. United States v Fowle, 7 USCMA 349, 22 CMR 139; United States v Rinehart, 8 USCMA 402, 24 CMR 212.
Had the law officer confined his instruction to a statement that the maximum sentence could include reduction *683to the lowest pay grade, his action would have been unassailable. Reference to the Naval Supplement, however, brought to the court members’ attention the Department policy that an accused sentenced to confinement in excess of three months or to a punitive discharge should “also be sentenced” to reduction in pay grade. A reference of this kind under these circumstances is erroneous and prejudicial. United States v Fowle, supra. However, since the error merely affects a separable part of the sentence it can be corrected by appropriate action by the board of review. United States v Castner, supra.
The decision of the board of review, except as to the sentence, is affirmed. The record of trial is returned to The Judge Advocate General of the Navy for submission to the board of review for reconsideration of the sentence.
Judge FERGUSON concurs.

 We need not at this time re-examine the rulings in the cited cases to determine whether the provision is a proper exercise of the President’s power to fix the maximum limits of punishment (United States v Varnadore, 9 USCMA 471, 26 CMR 251) or.whether it constitutes an administrative consequence of the judicial action of the court-martial which in an appropriate case might require an instruction, United States v Cleckley, 8 USCMA 83, 23 CMR 307; cf. 33 Comp Gen 195.